DETAILED ACTION
	Claims 1 and 4-6 are pending. Claims 1, 4, and 6 have been amended and claims 2 and 3 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed January 6, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Applicant has failed to provide an English translation of the Japanese search report.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.


Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites formula (2-2-2) and defines Rw but fails to defined n. The Examiner is interpreting n as defined in claim 1. Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (U.S. 2016/0313645) in view of Ozaki et al. (JP2014156530). Translation attached.
Kato et al. teaches a pattern forming method including: forming a film using an actinic ray-sensitive or radiation-sensitive resin (resist) composition that includes a (A) resin (base component) which has an increase in the polarity by the action of an acid, claim 5), in which the resin (A) has a structure in which a polar group is protected with a leaving group which decomposes to leave by the action of an acid [abstract] such as the following repeating unit:

    PNG
    media_image1.png
    135
    126
    media_image1.png
    Greyscale
[0098] which is equivalent to general formula (1) of instant claim 1 when Rx is an alkyl group having 1 carbon atom, Z is a single bond, n is 1, and R2 is a tertiary alkyl group of 4 carbon atoms. Kato et al. teaches a specific example of the compound capable of generating an acid upon irradiation is the following:

    PNG
    media_image2.png
    235
    314
    media_image2.png
    Greyscale
[0749] which is equivalent to an acid-generator component (B) having an anion represented by general formula (2-2) of instant claim 1, more specifically general formula (2-2-1) of instant claim 6 when Rw is 
	However, Ozaki et al. teaches a fluorine surfactant in Example 1 comprising 3,3,4,4,5,5,6,6,6-nonafluorohexyl acrylate and 2-methyl-2-adamantyl methacrylate [0113] which is equivalent to a fluorine additive (F) comprising a structural unit represented by formula (f1-1) of instant claim 1 when R is a hydrogen atom, nf1 is 0, and Rf101 is –CH2-CH2-CF2-CF2-CF2-CF3 and a structural unit represented by formula (m-1) of instant claim 1 respectively when R is an alkyl group having 1 carbon atom, R21 is a linear alkyl group of 1 carbon atom, and R22 is a group which forms a polycycloalkane of 10 carbon atoms in which one or more hydrogen atoms are removed, together with a carbon atom having R22 bonded thereto. Ozaki et al. also teaches the fluorine surfactant having excellent leveling property and developability can be preferably obtained, and the production is easy. The positive resist composition of the present invention can be suitably used for KrF excimer laser lithography, ArF excimer laser lithography, immersion ArF excimer laser lithography, etc., which form a fine pattern [0010]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato et al. to include the fluorine surfactant of Ozaki et al. and arrive at the instant claims in order to achieve excellent leveling property and developability, easy production, and form a fine pattern.
With regard to claim 4, Kato et al. teaches the composition of the present invention preferably contains an acid diffusion control agent [0526].
Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive. Applicant argues the corresponding components in Kato are those represented by formulae (Z1-3), (ZI-4) and PAG1. Formula (2-2) is structurally distinct from both formula (ZI-3) and (ZI-4) which present a different class of compound. In addition, PAG(H) is clearly structurally different from PAG1. Ozaki only discloses a fluorine surfactant that can be used in a resist composition, and neither discloses not suggests the base component (A) or the acid-generator component (B) as recited in claim 1. With regard to the fluorine additive (F), the Office Action acknowledges that this constitutes a compositional difference from Kato. Accordingly, the presently claimed invention is clearly distinguished from the composition disclosed in Kato at least with regard to components (B) and (F).
The Examiner respectfully disagrees. The current rejection does not rely on compounds (ZI-3) and/or (ZI-4) of Kato. Instead, the rejection relies on Kato’s teachings of a compound capable of generating an acid upon irradiation, PAG1 [0749] which is equivalent to acid-generator component (B) having an anion represented by general formula (2-2) of instant claim 1 when Rw is a polycycloalkyl group (adamantyl), L is a single bond, each X is H, and n is 1. Applicant has failed to distinctly point out how the compound PAG1 of Kato is different than the instant claims. Additionally, the anion of Kato’s PAG1 is the same as that used in the examples of the instant specification on page 67, i.e. PAG(B). The instant claims also fail to require a specific cation for the acid-generator (B), thus the cation of Kato meets the instantly claimed limitations. Furthermore, Ozaki is not being used to teach the base component (A) or the acid-In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the combined teachings of Kato and Ozaki would clearly direct one of ordinary skill in the art to Applicant’s claimed invention based on the overall teachings of Kato through routine experimentation in order to achieve the recited benefits of the fluorine resin of Ozaki [0010].
Applicant also argues unexpected results based on the previously filed declaration mailed August 21, 2020. Claim 1 has been amended in order to make so as to render the present claims commensurate in scope with the showing of unexpected results. As described in the declaration, a contact hole pattern was formed using each resist composition and the in-plane uniformity (CDU) was evaluated. A person of ordinary skill in the art would appreciate that the differences in the CDU between Example 2 and Comparative Test Examples 1 and 2 as well as Example 13 and Comparative Test Example 3 would have a significant effect on a contact hole pattern. These unexpected results are neither disclosed nor suggested by Kato or Ozaki, could not have been predicted by a person of ordinary skill in the art, would effectively rebut any allegation of prima facie obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Anna Malloy/Examiner, Art Unit 1722         

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722